Drennen, J., dissenting: I respectfully dissent. The majority find as a fact that petitioner’s ultimate purpose and intention was to make a gift of its equity in the bonds to a charitable institution. It chose to accomplish this purpose in a manner which would give it the deduction for bond premium amortization allowed by law. It did not create the deduction — that was created by Congress. If Congress wants to take away or limit the deduction that is for Congress to do — not this Court. I realize that the bond premium amortization deduction granted under section 125, I.E..C. 1939, has been taken advantage of in a number of schemes to gain a tax advantage that may not have been anticipated by Congress. Some of these schemes have involved fictitious transactions and we have, I think, correctly disallowed deductions claimed to result therefrom.1 But where the transactions are real and the law clearly allows the deduction, I do not believe we should hold that Congress did not mean what it said in the law, particularly where, as with this deduction, Congress has had the matter called to its attention and has amended the law three times, without retroactive effect, since it was first enacted in 1942.2  MueroNey, </., agrees with this dissent.   Eli D. Goodstein, 30 T.C. 1178, affd. 267 F. 2d 127 (C.A. 1) ; Sonnabend v. Commissioner, 267 F. 2d 319 (C.A. 1), affirming per curiam T.C. Memo. 1958-178.    Sec. 217(a), Revenue Act oí 1960; sec. 171, I.R.C. 1954; sec. 13, Technical Amendments Act of 1958.